Citation Nr: 0426857	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 12, 
1996, for a total disability evaluation based on individual 
unemployability (TDIU) due to a service-connected disability.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from October 1962 to February 
1966, as well as from April 1975 until January 1977.  

This matter originally came before the Board of Veteran's 
Appeals (BVA or Board) from a May 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The May 1996 decision granted the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected "post-laminectomy for 
lumbar disc disease" from 40 percent to 60 percent and his 
claim of entitlement to TDIU.  An effective date of February 
12, 1996 was assigned.  The veteran perfected an appeal for 
an earlier effective date for TDIU and the veteran's claim 
has been forwarded to the Board.

In June of 1997, the Board remanded the case for additional 
development.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).

After the requested development was completed, the Board 
denied the veteran's claim of entitlement to an earlier 
effective date in a March 1999 decision.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court), which vacated the 
Board decision and remanded the veteran's claim for 
readjudication in an order dated in January 2001 for the 
Board to address and fulfill the amended duty to notify and 
assist, as set forth in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) as well as the implementing 
regulations at 38 C.F.R. §§ 3.159 (2003).

The Board again denied the veteran's appeal in September 
2001.  The veteran appealed the decision to the Court, which 
again vacated the Board decision and remanded the veteran's 
claim for readjudication in an order dated in January 2004.  


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran refused to report for a VA examination in 
April 1992.

3.  In an unappealed decision dated in May 1992, the RO 
denied the veteran's claim for an increased rating due to a 
service-connected back disability.

4.  The veteran's TDIU claim due to a service-connected low 
back disability was received on February 12, 1996.

5.  It is not factually ascertainable that there was an 
increase in the disability within a one-year period prior to 
receipt of the claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in May 1992 denying the veteran's 
claim of entitlement to an increased rating due to service-
connected low back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.302, 20.1103 
(1991).  

2.  The requirements for assignment of an effective date 
prior to February 12, 1996 for assignment of a total 
disability rating based upon individual unemployability due 
to a service-connected disability have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.157, 3.400, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless the Board notes that upon denial of the 
veteran's claim for an earlier effective date, a Statement of 
the Case dated June 1996 and Supplemental SOC (SSOC) dated in 
March 1998 were provided to the veteran.  In the SOC and 
SSOC, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim for an 
earlier effective date to be approved.  Also, the veteran 
declined the opportunity to present testimony at a personal 
hearing in connection with his claim.  Under these 
circumstances, the Board finds that the VA has fulfilled its 
statutory duties to assist and notify.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA notice contained in the 
SOC was provided to the veteran long after the initial 
adjudication of his claim in May 1996 and prior to the 
enactment of the VCAA.  In a recent decision, the U.S. Court 
of Appeals for Veterans Claims (Court) expressed the view 
that a claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  See Pelegrini v. Principi, 
17 Vet. App. 413, 420-421 (2004).  In this case, however, it 
is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place more than four years prior to the 
enactment of the VCAA and the promulgation of its 
implementing regulations.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  In the present case, the evidence includes the post-
service VA medical treatment records and VA compensation 
examination reports.  The veteran has not identified records 
that were in the possession of the VA or other federal agency 
prior to February 1996.  There are no additional medical 
treatment records that are necessary to proceed to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Earlier Effective Date for TDIU

Criteria

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2003).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  
38 C.F.R. § 3.151 (2003).  

The term "claim" means a formal or informal communication 
in writing requesting a determination of entitlement (or 
evidencing a belief of entitlement) to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2003).

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2002), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2003).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b).  Under that provision, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

Also, the CAVC has held that when an RO is considering 
entitlement to an increased rating for an individual whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), adjudication of that rating increase must also 
include consideration of a reasonably raised claim of 
entitlement to a TDIU.  Norris v. West, 12 Vet. App. 413 
(1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 
(2001) (when an RO is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of section 4.16(a) and there is evidence of service-
connected unemployability in the claimant's claims file, 
evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for an individual 
unemployability rating); Coyalong v. West, 12 Vet. App. 524, 
531 (1999) (if a veteran has a certain level of schedular 
rating for a service-connected disability or disabilities and 
if he presents evidence that he is unable to secure a 
substantially gainful occupation as a result of a service-
connected disability, he may be entitled to a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a), which is a 100 percent 
rating).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The 
constructive notice doctrine, however, may not be applied 
retroactively to VA adjudications, and specifically to claims 
alleging CUE in rating decision dated prior to the Court's 
issuance of its decision in Bell, i.e. before July 21, 1992. 
See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and 
remanded on other grounds sub nom. Lynch v. West, 178 F.3d 
1312 (Fed. Cir. 1998) (table), reinstated by Lynch v. West, 
12 Vet. App. 391 (1999); Damrel v. Brown, 6 Vet. App. at 246.

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2003).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. 
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section. The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
4.16(b) (2003).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 CFR 3.655 (b) (2003).

Factual Background

The veteran was first examined by VA in March 1978.  At that 
time, the veteran reported that he had not worked since his 
discharge from the service.  He also stated that at that 
time, he was having neck pain that bothered him more than his 
back.  The examiner noted a diagnosis of post laminectomy for 
lumbar disc disease but made no comment regarding the 
veteran's employability.

The veteran was granted service connection, based upon review 
of service medical records and the March 1978 VA examination, 
for post-laminectomy for lumbar disc disease, rated 40 
percent disabling, in an April 1978 rating decision.  The 
veteran did not appeal the decision and it subsequently 
became final.

In July 1979, the veteran filed a claim noting the military 
was dropping him from the TDRL list and he would like to be 
re-evaluated by VA.  The veteran was scheduled for a VA 
examination, but failed to report.  A letter dated August 27, 
1979 was sent to the veteran noting that regulations required 
persons receiving disability compensation to undergo an 
examination when requested.  Since the veteran did not report 
for the scheduled examination, there was no choice but to 
deny his claim.  On August 28, 1979, the veteran submitted a 
statement indicating that he was willing to report for a VA 
compensation physical examination.

In October 1979, the veteran underwent a VA examination.  He 
reported that he had spells of spasms with his back about 
every six months where he could not sleep at night.  He was 
on no medication and had not been treated in the previous 16 
months.  He was not working and had not worked since Naval 
discharge.  The diagnosis was again post laminectomy lumbar 
spine.  The examiner again made no comment regarding the 
veteran's employability.

In an October 1978 rating decision, the RO continued the 
veteran's 40 percent disability rating.  The veteran did not 
appeal the decision and it subsequently became final.

In March 1980, the RO notified the veteran that his 
disability compensation of $182.00 effective February 11, 
1980 would be withheld until his disability severance pay of 
$5,928.00 was recouped.

The claims folder contains several VA Forms 10-7131, Exchange 
of Beneficiary Information and Request for Administrative and 
Adjudication Action.  These reflect admission to 
hospitalization in June 1980 for an emotional disorder, non-
hospital patient treatment, and a July 1980 admission for 
"spine."

In March 1981, the veteran filed a claim of entitlement to 
service connection for pinched nerves in his neck.

In April 1981, the veteran was again examined by the VA.  On 
the VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, under the title Present Complaint, the 
veteran reported "I have pain constantly in my neck.  The 
pain never lets up.  It is keeping me from living a normal 
life.  I also have lots of back pain."  Review of the 
examiner's findings and diagnosis reveals that they are 
limited to the cervical spine.

In May 1981, the RO denied entitlement to service connection 
for arthritis of the cervical spine with intervertebral space 
encroachment C3/7.  The veteran initiated an appeal by filing 
a notice of disagreement, but failed to perfect his appeal 
subsequent to receipt of a July 1981 Statement of the Case.

In August 1983, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim.  He requested restoration of 
his 50 percent service-connected rating on his back.  He 
noted that when released from active duty, the Navy said he 
was 50 percent disabled and now the VA was only allowing him 
a 40 percent rating.  He stated that he had been unemployed 
for years and will never be able to work, because of his back 
pain.  He stated that the Topeka VAMC was unable to provide 
him with any relief from the pain.  He concluded with a 
request to restore his 50 percent rating.

In response, the RO sent the veteran a letter in September 
1983 that stated that he should return the enclosed VA Form 
21-527 and furnish medical evidence tending to show an 
increase in the severity of his service-connected low back 
condition.  

In November 1988, the veteran's attorney submitted a request 
for copies of the veteran's last C&P examination.  A copy of 
the April 1981 VA examination was forwarded to the veteran's 
attorney.

On March 21, 1989, the veteran's attorney submitted a VA Form 
2-22, appointing him as the veteran's representative.  The 
letter also stated that the veteran requested that the letter 
be accepted as an application for increase in his service-
connected disability evaluation from 40 percent to 100 
percent.

In May 1989, the veteran's attorney submitted a statement 
noting that the veteran had submitted an application for 
disability compensation in March 1989, and inquired into the 
status of his claim.

On June 22, 1989, the RO sent the veteran a letter, with a 
copy to the veteran's attorney, noting that evidence that the 
veteran's service-connected back condition had increased in 
severity was necessary in order to evaluate his claim.  It 
noted that the veteran could submit doctor's statements in 
support of his claim.  It also noted that if the veteran 
informed the VA of recent treatment at any VA medical 
facility, the RO would obtain a report of the treatment.  
Additionally, it noted that the veteran was entitled to 
treatment by the VA for any service-connected disability - 
and that after any such treatment, he could have the VA 
medical facility send a complete report.

On August 28, 1989, the RO sent another letter to the 
veteran, with another copy to the veteran's attorney, noting 
that before final action could be taken on his claim, medical 
evidence of increase in the severity of his disability 
condition was needed.  It noted that the evidence was 
requested in the letter dated June 22, 1989.  The RO noted 
that records did not show that any evidence had been 
received; therefore, they were disallowing the veteran's 
claim.  In conclusion, they noted that if the veteran 
disagreed with the disallowance he should refer to the 
enclosed VA Form 1-4107, Notice of Procedural and Appellate 
Rights, which explained his right to appeal.  The veteran did 
not appeal the decision and it subsequently became final.

In January 1992, in response to an inquiry regarding his 
compensation benefits, the RO noted that the veteran was 
receiving 40 percent service-connected benefits.

On March 30, 1992, the RO received a VA Form 21-4138 on which 
the veteran noted that his service-connected spine and neck 
were worse.  He noted that 9 pages of copies of VA medical 
records were attached to reopen his claim for increased 
disability and that perhaps an examination was indicated.

The records received in March 1982 included the reports of VA 
treatment and VA hospitalization from October 1991 to 
November 1991.  

In January 1991, an ADTU (Alcohol Dependence Treatment Unit) 
treatment note recorded the veteran's complaints of neck and 
back pain that were noted to be a 16-year problem secondary 
to old injury.  He had increased pain with associated left 
arm pain for the previous three years.  He also complained of 
several near syncopal episodes intermittently with one 
syncopal episode for three years.  He was noted to have three 
months of sobriety.  The Board notes that the dates in the 
margins of this particular entry are out of order and 
possibly incorrect - beginning with an Eye appointment in 
January 1991, then a December 1991 note regarding contacting 
the veteran about a missed stress test, then a December 1992 
ADTU notation, then at the bottom of the page the January 
1991 notation.

In September 1991, the veteran had a VA neurology 
consultation.  He was noted to have a history of back pain.  
He complained of back, neck, and left arm pain.  He had had 
three years of episodes of near syncope and history of 
episodic alcohol binges and marijuana addiction.

Records of VA hospitalization, submitted by the veteran in 
March 1992, show the veteran was hospitalized from October 
1991 to November 1991 by court recommendation subsequent to 
the receipt of a DUI.  The reported physical examination of 
the veteran noted no abnormality related to the veteran's 
lumbar spine.  The primary diagnoses noted were alcohol 
dependence, chronic, episodic, rehabilitation; marijuana 
abuse-episodic, chronic; degenerative joint disease - 
especially lumbosacral; and digital tremor, etiology 
undetermined.  The veteran's GAF score was 60, moderate 
social conflicts, back trouble, unemployed.  The veteran was 
treated solely in the ADTU, his comprehensive program noted 
no treatment directed at his service-connected back disorder.  
He was noted to be going to follow-up in the Rehabilitative 
Medical Department concerning his back problem.  The 
discharge disposition noted that the veteran was considered 
competent, employability questionable.

A January 1992 treatment record noted a diagnosis of cervical 
degenerative joint disease with radiculopathy.  The veteran 
complained of pain in his neck with radiation down the left 
arm.

A January 1992 initial physical therapy consultation was 
submitted.  He was noted to have been referred because of 
cervical degenerative joint disease with radiculopathy.  He 
reported 16 years of neck pain with exacerbation in the 
previous four months.  He reported that his neck pain began 
when he was on bedrest prior to his back surgery in 1975.  
The veteran was noted to have a TENS unit for his back that 
he had not used for over two years.  He was noted to have a 
flat lumbar spine with poor posture.  He was noted to have 
tender spots along his entire spine over the supraspinatus 
ligament.  The remaining examination and treatments noted by 
the physical therapist are all directed at the cervical spine 
and left shoulder.

An April 1992 Neurology Consultation sheet noted the veteran 
had chronic cervical arthritis and was worried about a 
pinched nerve.  He complained of pain in his left arm and a 
cervical spine X-ray examination was abnormal.

In April 1992, the RO sent the veteran a letter noting that 
arrangements were being made for his physical examination.  
He would be notified of the time and place.  The letter 
included the following paragraph, "If you do not report for 
this examination, we may disallow your claim or you may 
receive less money than you might otherwise have received."

A computer printout from the VA Medical Center (VAMC) noted 
that the veteran wanted his examination closed and "doesn't 
want anything to do with the VA."

On May 22, 1992, the RO sent the veteran a letter noting that 
his claim for disability benefits had been reviewed based on 
all the evidence including the VAMC treatment reports of 
September 1991.  The evidence did not provide reasons for any 
change in the 40 percent rating for his low back condition.  
They also considered his claim received on March 30, 1992 and 
his refusal to report for examination.  The veteran was 
apprised of his appellate rights, but failed to appeal the 
May 1992 decision and it became final.

The next communication from the veteran was on February 12, 
1996, when the RO received from the veteran's attorney, a 
claim for an increased disability rating, TDIU, extra-
schedular, secondary service connection for pain, and a total 
and permanent disability.

The RO immediately scheduled the veteran for a VA 
examination, which was performed in March 1996.  The RO 
granted the veteran an increased disability rating to 60 
percent and entitlement to TDIU in a rating decision dated in 
May 1996.  The RO assigned an effective date for the increase 
and TDIU based upon the date of receipt of the veteran's 
claim for an increase - February 12 1996.

Analysis

The veteran contends that an effective date earlier than 
February 12, 1996, is warranted for assignment of a total 
disability rating because he was unemployable for at least 
one year prior to his application for a total disability 
rating.  The veteran has alleged that an earlier effective 
date may be assigned based on certain VA medical treatment 
records.  In particular, the veteran points to a VA hospital 
discharge summary dated in January 1991 and a VA physical 
therapy initial evaluation record dated in January 1992.  The 
veteran's representative also contends that these and other 
records raised an informal claim for unemployability benefits 
that remained open until finally granted in May 1996.  These 
arguments fail for several reasons.

The Board finds that there were no unadjudicated formal or 
informal claims for unemployability when the veteran filed 
his February 1996 claim for an increased rating.  

Even if the notations on the 1991 ADTU discharge report 
regarding the veteran's employability are deemed to be 
informal claims, the veteran's subsequent March 1992 claim 
was a formal claim for an increased disability rating that 
included any and all previous informal claims for an 
increase.  All the veteran's outstanding claims were 
adjudicated on the merits in a final decision by the RO in 
May 1992.  This decision was based in part on the provisions 
of 38 C.F.R. § 3.655, that mandates that in a claim for an 
increase in compensation, if a veteran fails to appear for 
scheduled VA examination, without good cause, the appeal 
shall be denied.  The veteran was scheduled for an 
examination, and notified the VA that he would not appear and 
wanted nothing to do with the VA.  Such an unequivocal 
statement of intent not to appear is, in the Board's 
experience, rarely found within a claims folder, and leads to 
the unavoidable denial of the veteran's claims for an 
increase, on any basis, through the operation of § 3.655.  
The veteran was advised of the possible consequences of his 
failure to appear for an examination in the April 1992 letter 
from the RO; additionally, the veteran had had a claim denied 
under these provisions in August 1979.
 
The veteran was advised of that decision by letter in May 
1992, but did not file an appeal and the decision became 
final.  But, he did not appeal the May 1992 decision.   Had 
the veteran filed a successful appeal of that May 1992 
decision, he very well may have been entitled to an effective 
date back to a previous informal claim.  But there is no 
basis in the law to set aside the finally adjudicated March 
1992 claim absent claim that the previous adjudications were 
clearly and unmistakably erroneous.  The veteran is free to 
allege clear and unmistakable error in these prior 
adjudications of his claims; however, the separate and 
distinct issue of clear and unmistakable error has not yet 
been raised and is not now before the Board.

With regard to the contention that the veteran's August 1983 
statement that he had been unemployed for years and would 
never be able to work because of his back pain constitutes an 
informal claim, the Board finds that this informal claim was 
"formalized" by the March 1989 claim for an increased 
evaluation for his service-connected disability to 100 
percent and denied.  This claim, as noted above was filed by 
the veteran's attorney, but was denied because the veteran 
failed to produce evidence showing his disability had 
increased.  Because the veteran did not appeal, that decision 
is final.

If finality does not attach to the May 1992 decision, or a 
pending informal claim for unemployability somehow survived 
the May 1992 denial of an increased rating, the Board finds 
that the record does not demonstrate, prior to February 1996 
that the veteran's service-connected lumbar spine disability 
prevented him from working.  The veteran has asserted that an 
earlier effective date is justified based on the report of a 
disability evaluation examination conducted by the VA in 
March 1996 that shows that the veteran gave a history of 
having an increase in his pain especially in the last two 
years.  The Board notes, however, that even if this history 
were assumed to be accurate, it would still not provide a 
basis for an earlier effective date, as it does not show that 
the disability had increased in severity during the year 
preceding the date of receipt of the claim for 
unemployability benefits.  Furthermore, an increase in pain 
would not necessarily demonstrate unemployability.  Thus, the 
history contained in the March 1996 examination report does 
not provide any basis for assigning an earlier effective 
date.  

Additionally, the records from 1991 and 1992 do not 
demonstrate that the veteran was unemployable at that time 
due to service-connected disabilities.  The November 1991 VA 
hospital discharge summary shows treatment in the Alcohol and 
Drug Treatment Unit - there were no findings in the physical 
examination relating to the veteran's lumbar spine.  While 
the veteran was reported to be unemployed and his employment 
was questionable, the Board finds that there is no basis in 
the report to conclude that the VA ADTU would be basing such 
a finding on the veteran's lumbar spine after not commenting 
upon the lumbar spine in its examination of the veteran or 
treating the veteran for the service-connected disability.  
Although the veteran may have received some treatment for his 
back disorder during that hospitalization, review of the 
summary makes it clear that the service-connected back 
disorder was not the primary reason for the hospitalization.

With regard to the possible apparent causative relationship 
between the veteran's back pain and his abuse of alcohol and 
marijuana, the Board finds no competent medical evidence 
supporting such a link.  Review of the 1991 record reveals 
that under the history of present illness section of the 
veteran's discharge summary, the veteran supplied a narrative 
of his alcohol abuse subsequent to service and the 
circumstances leading to his treatment in the ADTU.  The 
physician noted that the veteran's "drink pattern is 
described as episodic, not daily, and is associated with 
building up of back pain in that he never drinks at home - 
but admits drinking four beers at home in four months.  He 
usually goes to a bar to socialize and drink beer."  The 
Board finds that this is simply information recorded by a 
physician, unenhanced by any additional medical comment by 
that physician, and does not constitute "competent medical 
evidence" that would lend any validity to such a proposition 
or make it plausible.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Such evidence is not competent, because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  Id.

These conclusions are reinforced by the physical therapy 
evaluation report of January 1992.  The evaluation is 
directed almost exclusively to the nonservice-connected 
cervical spine disorder rather than to the veteran's service-
connected low back disability.  Thus, the Board finds that 
these records did not raise a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities nor do they support the proposition 
that the service-connected disability caused unemployability.  
Significantly, they provide evidence that the veteran's 
primarily disabling conditions at the time did not include 
the veteran's service-connected low back disability.  The 
treatment records show that the veteran was referred to 
physical therapy at the end of his ADTU treatment - for a 
back disability.  It is not stated whether the back 
disability refers to his cervical or lumbar spine pain.  Had 
the veteran's low back disability been the reason for the 
referral - or even the cause of discomfort rivaling the 
veteran's non-service-connected cervical spine disorder - 
some portion of the evaluation and subsequent therapy would 
have been directed at it.  However, this is not the case.  
The lack of complaint and treatment is indicative, though 
clearly not conclusive, that the veteran's lumbar spine 
disability had not increased in severity and was not 
productive of sufficient disability to solely cause 
unemployability.  

The Board finds the evidence does not support a finding that 
the veteran's service-connected disability alone rendered him 
unable to secure or follow a substantially gainful occupation 
at any time prior to February 1996.  The Board finds that it 
is clear that the veteran was unemployed subsequent to 
service.  It is even probable that the veteran was also 
unemployable.  However, there is far less than a balance of 
the positive and negative evidence supporting the proposition 
that the veteran's service-connected lumbar spine disorder by 
itself would have produced that unemployability prior to the 
March 1996 VA examination.  The veteran had many disabling 
conditions - for which he was actively seeking treatment - 
that exclusive of the service-connected disorder would have 
produced unemployability.  Significantly, review of the post 
service medical records reveals very little complaint or 
treatment directed to the veteran's lumbar spine.  Because of 
this lack of evidence, partially the product of the veteran's 
refusal to cooperate with an examination in 1992, the Board 
is limited in the evidence available to evaluate the possible 
impact of the veteran's lumbar spine disability on his 
employability.  The available competent medical evidence 
supporting unemployability produced by his service-connected 
disorder does not outweigh nor is it in proximate balance 
with the negative evidence.

Finally, the Board notes that there was no evidence 
supporting the referral of the veteran's claim to the 
Director, Compensation and Pension Service, for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16(b) 
(2003) because as discussed above, the evidence did not 
indicate that the veteran was unemployable by reason of his 
service-connected disabilities.  Therefore, even though he 
did not meet the percentage requirements of § 4.16(a), the 
referral to the Director for extra-schedular consideration 
was not required.

In summary, the Board notes that the RO assigned an effective 
date of February 12, 1996, because that was the date that the 
RO received the Veteran's Application For Increased 
Compensation Based On Unemployability (VA Form 21-8940).  The 
Board finds that an earlier effective date is not warranted 
because it is not factually ascertainable that there was an 
increase in the disability which occurred within the one year 
period prior to receipt of the claim.  In this regard, the 
Board notes that there is no significant medical evidence 
pertaining to the veteran's service-connected disability from 
within one year prior to the receipt of the claim for 
unemployability benefits on February 12, 1996.  

ORDER

An effective date prior to February 12, 1996 for a total 
disability rating based upon individual unemployability is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



